Title: To James Madison from Gideon Gooch, 28 July 1805
From: Gooch, Gideon
To: Madison, James


          
            Sir
            July 28th 1805
          
          I Recd. yours To-day. I wrote you by the Satturdays mail and in closed you forty dollars also in formd you that on Sunday I would Send you too hundred more for fear of a disapointment from mr: Richards but finding you will not come home as soon as I expected and gone To Pillidelpia I have declined for warding you any more money untill I hear from you for their may be Some Risk in the matter but if mr. Richards should. fail and you wish me to Send you money I can Send you too or 300 dollars But mr.Richards will ceartainly not fail To comply with his promise. I went down to see him last week and have wrote him to day on the subject he informd me when I see him that he would get the money and you might look for it by the first Or 2d mail I have been very closely ingagd for 7 or 8 weeks that I could not give as full in for mation as I wishd and expectd. you home Some Time past that I did not think my writeing would be of the same in portace as I now find it will. I viewd. the several crops yester day and find they Suffer very much for Rain at this Time if we could have penty of Rain their will be good crops of corn Yates To bo is very large but if Seasonable weather I think it w⟨ill⟩; make a good crop Sawneys To bo is small and hi⟨s⟩; wheat will not make much over 300 Bus Ralphs about the Same we all Secured but Sawneys he will get his secured this week I expect To be gin to get out my wheat next week if the weather is favourable I be lieave the mare put to clifden is in foal I Send Sam To morrow for the others mares. all is wel you will hear from me one a week and Sorry you will not be able to get home Sooner Yours
          
            James Madison
          
          
            I Shall soon expect to hear from you again.
          
        